Citation Nr: 0820095	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for adjustment disorder with anxiety.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the knees, 
bilaterally, to include patellofemoral syndrome of the left 
knee.

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to June 
2002, and from September 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Though the Board regrets any delay in this appeal, additional 
development is required.  

In her formal appeal of June 2006, the veteran stated that 
she had been receiving treatment through the VA health clinic 
for her service-connected psychological condition.  It does 
not appear that VA records after June 2005 have been 
requested and associated with her claims file.  Moreover, 
although the veteran's vocational rehabilitation folder was 
relied on by the RO as the basis for the November 2006 
supplemental statement of the case (SSOC), those records are 
not currently associated with the claims file.

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   There is no indication that a request 
for these records has been made.  It is essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  On remand, the RO should 
obtain complete information from the appellant regarding the 
health care providers that have provided treatment to the 
veteran for her service-connected disabilities, and should 
associate any records not already obtained with the record on 
appeal.  Of heightened interest are VA records from June 
2005, although the veteran did not state which VA facility 
was providing treatment.  Following clarification from the 
veteran, if any requested records do not exist or are 
otherwise unavailable, that should be noted and associated 
with the veteran's claims file.

Moreover, the Board notes that VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  This duty to assist includes the conduct of a 
thorough and contemporaneous medical examination.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Board notes that 
the two disabilities at issue were evaluated by VA in October 
2005.  However, in the veteran's January 2006 notice of 
disagreement (NOD) the veteran essentially stated that both 
disabilities were worse than shown on VA examination in 2005.  
For instance, on VA examination in October 2005, the veteran 
stated that she had had two discreet episodes of anxiety 
attacks, but she reported that since separation from service, 
she had not had any such episodes.  In her NOD she reported 
that she did have an episode since service, in September 
2005.  Also, although at the time of the VA examination, the 
veteran reported that she has not worked since service, was 
looking for work and was waiting to take the State licensing 
examination in cosmetology, in her NOD she reported that she 
had to quit her job that she had obtained since service due 
specifically to problems with her left knee.  Under the 
circumstances, the Board finds that VA is required to afford 
her a contemporaneous VA examination to assess the current 
nature, extent and severity of her adjustment disorder with 
anxiety and bilateral knee disabilities.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers, both private and VA, who 
treated the veteran for her service-
connected adjustment disorder with 
anxiety, and bilateral knee disabilities.  
Of particular interest are VA medical 
records dated since June 2005, and any VA 
Vocational Rehabilitation records.  If any 
of these records do not exist or are 
otherwise unavailable, that should be 
noted and associated with the veteran's 
claims file.

2.  Following the receipt of these records 
to the extent possible, the RO should 
arrange for the veteran to be scheduled 
for an orthopedic examination to assess 
the current severity of her service-
connected knee disorder(s).  The veteran 
is advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
her claim.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished. 

The examination must include range of 
motion findings, and any other test deemed 
necessary by the examiner.  The examiner 
is asked to identify and describe any 
current bilateral knee symptomatology, 
including any functional loss associated 
with the service-connected disability due 
to reduction in flexion or extension, 
muscle spasm, painful motion, subluxation, 
ankylosis, or locking.  The examiner 
should describe the impact of the 
veteran's bilateral knee disabilities on 
her activities of daily living as well as 
employment.

3.  Following the receipt of the veteran's 
medical records to the extent possible, 
the RO should also arrange for the veteran 
to be scheduled for a psychiatric 
examination to assess the current severity 
of her service-connected adjustment 
disorder.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner should comment 
on the degree of social and occupational 
impairment caused by the veteran's 
service-connected adjustment disorder with 
anxiety.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative an SSOC and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

